Exhibit 10.32 Form of Summary of PSU Terms and Conditions (Stock) Eligible Persons Persons who may be designated from time to time by the Compensation Committee (the “Compensation Committee”) of the Board of Directors of Twenty-First Century Fox, Inc. (“21st Century Fox”) Award An award of 21st Century Fox Performance Stock Units (“PSUs”), with each representing the right to receive one share of 21st Century Fox’s Class A common stock, par value $0.01 per share (“Class A Common Stock”) in stock. The PSUs will be granted under the 21st Century Fox 2013 Long-Term Incentive Plan (the “LTIP”) and are subject to the terms and conditions set forth in the LTIP. Performance Period FY[·]-FY[·] 3-Year Performance Period (the “Performance Period”) Performance Metrics Performance Metric Target Performance Maximum Performance (Target
